Citation Nr: 0421662	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  96-37 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as chloracne.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to June 
1976.  Service in Vietnam is indicated by the evidence of 
record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO) in which the RO, in pertinent part, 
denied the veteran's claim of entitlement to service 
connection for a skin disorder.

In June 2002, the veteran presented testimony at a personal 
hearing held before the undersigned Veterans Law Judge at the 
RO.  The transcript of that hearing has been associated with 
the veteran's VA claims folder.

This case was previously before the Board in August 2002, at 
which time the Board decided an issue no longer in appellate 
status and undertook development of the issue of entitlement 
to service connection for a skin disorder.  In January 2004, 
following that development, the Board remanded this claim 
pursuant to Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1346-47 (Fed. Cir. 2003) [newly 
developed evidence must first be reviewed by the agency of 
original jurisdiction (the AOJ)].  A Supplemental Statement 
of the Case was duly issued by the AOJ in February 2004.  The 
veteran's accredited representative provided additional 
written argument in march 2004 and in June 2004.  The case 
now stands ready for appellate review.

Issue not currently on appeal

As alluded to above, in August 2002 the Board decided another 
issue which was then on appeal, entitlement to benefits under 
38 C.F.R. § 4.29.  That issue is no longer in appellate 
status.  See 38 C.F.R. § 20.1100 (2003) [finality of Board 
decisions].



FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam War.

2.  Competent medical evidence does not reveal that the 
veteran's current skin disorders are causally related to his 
military service or any incident thereof, to include 
herbicide exposure.


CONCLUSION OF LAW

A skin disorder, claimed as chloracne, was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a skin disorder, claimed as chloracne.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. This law 
eliminated the former statutory requirement that claims be 
well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 1991). The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 
Regulations implementing the VCAA have been enacted. See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date. The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist. 
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

As alluded to above, the VCAA eliminated the former well 
groundedness standard.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board is aware that prior to the enactment of the VCAA 
the RO denied the veteran's claim as not well grounded.  
However, after the enactment of the VCAA the RO again denied 
service connection for a skin disorder based on the 
substantive merits of the claim, as reflected by the SSOC 
issued in March 2004.  The veteran was given the opportunity 
to submit evidence and arguments in response.  The Board 
finds, therefore, that it can consider the substance of the 
veteran's appeal without prejudice to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The Board will apply the current standard of review in 
evaluating the veteran's claim below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board's August 2002 decision contained a detailed 
explanation of the requirements of the VCAA.  Crucially, by 
letter to the veteran dated November 29, 2002, with a copy to 
his representative, the Board specifically informed the 
veteran of what was required of him and what VA would do, 
satisfying the requirements of 38 U.S.C.A. § 5103 and 
Quartuccio.  The letter sent to the veteran in November 2002 
specifically referenced the VCAA.  The veteran was informed 
by means of that letter as to what evidence he was required 
to provide and what evidence VA would attempt to obtain on 
his behalf.  That document explained that VA would obtain 
government records and would make reasonable efforts to help 
him get other relevant evidence, such as private medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The Board finds that 
this document properly notified the veteran and his 
representative of the information, and medical or lay 
evidence, that was necessary to substantiate his claim and it 
properly indicated which portion of that information and 
evidence was to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  

The Board notes that, even though the November 2002 letter 
requested a response within 30 days, more than one year has 
now expired since he was so notified.  The Board also notes 
that the veteran's claim was reviewed by the RO in March 2004 
(as reflected by the SSOC issued in that month), more than 
one year following the notification in November 2002 of the 
evidence necessary to substantiate his claim.  Moreover, the 
recently enacted Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ____), made effective from November 
9, 2000, specifically addresses this issue and provides that 
nothing in 38 U.S.C.A. § 5103 shall be construed to prohibit 
VA from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.  The 
Board finds that the veteran was notified properly of his 
statutory rights.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim was initially adjudicated by the RO in 
November 1996, long before the enactment of the VCAA in 
November 2000.  Furnishing the veteran with VCAA notice prior 
to this initial adjudication was clearly an impossibility.  
Subsequent to the Board's furnishing the veteran with the 
VCAA letter in November 2002, the agency of original 
jurisdiction readjudicated his claim in the March 2004 SSOC.  
Thus, any VCAA notice deficiency has been rectified.   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO obtained the veteran's service medical 
records and all available VA outpatient treatment records.  
In addition, the veteran was accorded VA examinations in 
February 2003, June 1998, and July 1996, the reports of which 
have been associated with his claims file.  In addition, the 
veteran has indicated, in response to queries by VA, that he 
has no further evidence to submit to VA, or which VA should 
obtain.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He was accorded a Travel Board hearing 
at the RO before the undersigned in June 2002, per his 
request.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2003). 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active wartime 
military service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. § 3.307(a)(6)(iii) (2003).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2003); see also 38 U.S.C.A. § 1116(f) (West 2002), 
as added by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001) (which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure).  The 
foregoing diseases shall be service connected if a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 
See 38 C.F.R. § 3.307(a)(6)(ii) (2003).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e), but must also determine whether his 
current disability is otherwise the result of active service.

Analysis

The veteran is seeking service connection for a skin 
disorder; in particular, he claims that he has chloracne.  
His essential contention is that this condition is related to 
herbicide exposure in Vietnam.

In the interest of clarity, the Board will apply the Hickson 
analysis, discussed above, to this issue.  

With regard to Hickson element (1), current disability, the 
report of the most recent VA dermatological examination of 
the veteran, conducted in February 2003, notes that there was 
no evidence of chloracne on examination.  The report of a 
June 1998 VA examination shows that there were no lesions at 
that time, and that a diagnosis of chloracne was therefore 
not found.  These conclusions must be balanced against other 
medical records which referenced the possible presence of 
chloracne.  A November 1998 VA outpatient treatment record 
noted chloracne, and a July 1996 VA examination referred to 
chloracne.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the probative value 
of proffered evidence in the context of the record as a 
whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).
By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See e.g. Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board may not reject medical opinions based on its own 
medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).   

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

In this case, the Board places greater weight of probative 
value on the two more recent VA examination reports than it 
does on the 1996 VA examination report and the 1998 
outpatient treatment record.  The 1998 and 2003 VA 
examination reports both show no chloracne.  Significantly, 
those examinations, in particular the February 2003 
examination, were clearly intended to identify chloracne, if 
present.  
Thus, not only is the February 2003 examination the most 
recent evaluation on record, but it was the most specific and 
thorough evaluation of the veteran with respect to the 
crucial question of whether chloracne was present.

The Board accordingly finds that a preponderance of the 
competent medical evidence demonstrates that chloracne is not 
currently manifested.  

The Board additionally observes that the recent medical 
evidence, including the 1998 and 2003 VA skin examinations, 
does not demonstrate the presence of any other chronic skin 
condition.  Although there is some evidence, in the form of 
occasional VA outpatient treatment records, that the veteran 
may at times require ointment for skin problems, there is no 
recent diagnosis of a skin condition.  The report of the most 
recent VA dermatological examination, conducted in February 
2003, notes that there were a few small, pinpoint, papular 
areas behind the  veteran's left ear and on the frontal part 
of the scalp, along with darkening of the skin around the 
lower lumbar region on the right and left sides.  No current 
diagnosis of a skin disorder was made.  The report indicates 
an impression of history of skin condition with minimal 
findings on examination.  This is insufficient to satisfy the 
first Hickson element.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) [a symptom alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted].

To the extent that the veteran himself contends that he has 
chloracne or any other current skin disorder, it is well 
established that as a lay person without medical training 
veteran is not competent to opine as to medical matters such 
as diagnosis or to attribute symptoms to a particular cause.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, for reasons expressed above, Hickson element (1) is 
not satisfied.
Inasmuch as Hickson element (1) is not met, the veteran's 
claim for service connection for a skin disorder, including 
chloracne, fails on that basis alone.  However, further 
analysis, with regard to Hickson elements (2) and (3), is 
nonetheless illuminating.  

With respect to element (2), in-service incurrence of disease 
or injury, 
the veteran's service medical records are entirely silent as 
to complaint, treatment or diagnosis of skin disorder in 
service.  The report of the veteran's separation examination 
in May 1976 shows that the skin was clinically evaluated as 
normal, while a report of medical history prepared at that 
time shows that the veteran denied having, or ever having 
had, skin diseases.    

The Board notes that the veteran has indicated during the 
course of his appeal that he had a skin disorder while in 
service; for instance, at his June 2002 personal hearing, he 
testified that received in-service treatment for recurring 
skin problems.  This testimony, however, is inconsistent with 
the medical record, which does not reflect that he was 
accorded any such in-service treatment.  To the contrary, his 
assertions are directly contradicted by his service medical 
records; as noted above, he specifically denied on separation 
experiencing any in-service skin problems.  The Board finds 
that the records prepared contemporaneous with service are 
more probative than assertions made by the veteran many years 
after the events in question.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994)
  
Hickson element (2) has therefore not been met with respect 
to in-service disease.

Concerning in-service injury, the injury contended here is 
exposure to Agent Orange.  The veteran's service records show 
that he served in Vietnam during the Vietnam War.  Because 
the veteran served in Vietnam, exposure to herbicides is 
presumed.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2003).  Hickson element (2) is therefore 
met only as to in-service exposure to herbicides, which is 
presumed under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307.

Moving on to element (3), medical nexus, in light of presumed 
exposure to herbicides in Vietnam such nexus is ordinarily 
presumed if an Agent Orange-related disease such as chloracne 
is present.  See 38 C.F.R. § 3.309(e) [subject to the 
exceptions found in 38 C.F.R. § 3.307(a)(6)(ii)].  However, 
as explained above the current presence of chloracne has not 
been demonstrated by competent medical evidence.  In fact, as 
discussed above, the February 2003 and June 1998 examiners, 
when confronted with the question of whether the veteran's 
skin problems were chloracne, specifically rejected that 
possibility.  Therefore, although the veteran is presumed to 
have been exposed to herbicides in Vietnam, he is not 
presumed to be entitled to service connection for chloracne 
based on such exposure.  Accordingly, there is no medical 
nexus on  a presumptive basis. 

As discussed above, even though a presumptive medical nexus 
based upon the veteran's Agent Orange exposure is not 
warranted, this does not preclude the veteran from otherwise 
establishing service connection based on the evidence of 
record, to include competent medical nexus evidence.  See 
Combee, supra.
In this case, in the absence of a current diagnosis of a skin 
disorder, inquiry into whether there is a medical nexus is 
superfluous; there can be no such nexus without a current 
disability.  The reports of the VA examinations conducted in 
February 2003 and June 1998 do not show that any such nexus 
was identified.  Likewise, the veteran has not furnished any 
private medical records wherein such findings were noted, nor 
has he indicated that any such records are available.

The only evidence that supports the veteran's contentions are 
the statements submitted by the veteran himself.  However, as 
discussed above he has not shown that he has the requisite 
medical training that would render him competent to proffer 
such opinions, and as such they are of no probative value.  
See Espiritu, supra.

In short, a nexus between the veteran's military service has 
not been established, either on a presumptive basis (via the 
Agent Orange presumptions) or directly (via Combee 
considerations).  Hickson element (3) has therefore not been 
satisfied, and the veteran's claim fails on that basis also.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a skin disorder, claimed as chloracne.  Therefore, the 
benefit of the doubt rule is not for application because the 
evidence is not in relative equipoise.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to service connection for a skin disorder, 
claimed as chloracne, is denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



